             Case 5:19-cv-00670-DAE Document 11 Filed 09/24/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
JEANNETTE J. CLACK            WESTERN DISTRICT OF TEXAS                          PHILIP J. DEVLIN
                                                                                  CHIEF DEPUTY
  CLERK OF COURT            655 East Cesar E. Chavez Blvd., Rm G65
                                  San Antonio, Texas 78206


                                       September 24, 2019


Robert Z. Cashman
7607 Claridge Drive
Houston, TX 77071


Re:     Civil Case No. SA-I9CV-670-DAE
        Mailbu Media, LLC v. John Doe

Dear Counsel:
Our records indicate that you are not admitted to practice in this Court.   Western District
of Texas Local Court Rule AT-1(f)(1) states:

                 In General: An attorney who is licensed by the highest court
                 of a state or another federal district court, but who is not
                 admitted to practice before this court, may represent a party
                 in this court pro hac vice only by permission of the judge
                 presiding. Unless excused by the judge presiding, an
                 attorney is ordinarily required to apply for admission to the
                 bar of this court.

If you are representing a party, please submit a motion requesting the Court's permission
to appear in the above captioned case. If you wish to file an application to be admitted
in the Western District of Texas, the application forms and the Local Rules for the
Western District of Texas are available on our website www.txwd.uscourts.qov. If you
are an attorney who maintains his or her office outside the Western District of Texas, the
judge may require you to designate local counsel. (Local Rule AT-2).

If you have any questions please contact our office.
                                        Sincerely,

                                     By:         rif
                                              Deputy Clerk
